Case 4:20-cv-00016-TCK-FHM Document 2 Filed in USDC ND/OK on 01/13/20 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1) JAN ALLEN, an Individual,            )
                                            )
                             Plaintiff,     )
                                            )
   v.                                       )      Case No. 4:20-cv-00016-TCK-FHM
                                            )
   (1) MED-TRANS CORPORATION,               )      (Removed from District Court
   a Foreign Corporation,                   )      of Ottawa County
                                            )      Case No. CV-19-74)
                             Defendant.     )

               MED-TRANS CORPORATION’S NOTICE OF REMOVAL

         Defendant Med-Trans Corporation (“Med-Trans”) removes this case from the

   District Court of Ottawa County to the United States District Court for the Northern

   District of Oklahoma.

                                REMOVAL JURISDICTION

         1.     This case was filed on December 18, 2019 in the District Court of Ottawa

    County, State of Oklahoma. Med-Trans, which is the only defendant, was served with

    the summons and complaint on December 23, 2019. Removal is timely under 28 U.S.C.

    § 1446 because Med-Trans has filed this Notice of Removal within thirty days of service

    of the complaint. Removal is permitted under 28 U.S.C. §§ 1331 and 1441 because this

    case arises under the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

    U.S.C. § 1001 et seq. Removal to this Court is proper because Ottawa County is located

    in the Northern District of Oklahoma. 28 U.S.C. §§ 116(a), 1441(a).

         2.     As required by 28 U.S.C. § 1446(a) and LCvR81.2, Med-Trans has

   attached to this notice all documents filed in the case (Ex. 1, Petition; Ex. 2, Summons;

   Ex. 3, Return of Service), along with a copy of the docket sheet (Ex. 4). Upon filing this
Case 4:20-cv-00016-TCK-FHM Document 2 Filed in USDC ND/OK on 01/13/20 Page 2 of 10




   Notice of Removal, Med-Trans will provide written notification to the plaintiff’s counsel

   and will file a Notice of Filing Notice of Removal (attaching a copy of this Notice of

   Removal) with the District Court of Ottawa County.

          3.     Med-Trans reserves all defenses, including, without limitation, those set

   forth in Federal Rule of Civil Procedure 12(b).

                                        BACKGROUND

          4.     On July 26, 2019, Jan Allen took her late husband, Jerry Allen, to the

   emergency room at Integris Hospital in Miami, Oklahoma. Petition (Ex. 1) ¶ 4.1 That

   same day, Med-Trans transported Mr. Allen via air ambulance (i.e., by helicopter) from

   Integris Hospital to St. John’s Hospital in Tulsa, Oklahoma, a distance of approximately

   80 miles. Id. ¶ 5. Mr. Allen remained in the hospital for approximately one month before

   he passed away. Id. ¶ 6. Subsequently, Med-Trans sent Mrs. Allen a bill reflecting a

   charge of $49,886.53 for its air transportation services. Id. ¶ 7. To date, the Allens’ health

   insurance plan has paid $12,113.89 of the $49,886.53 balance. Id. ¶ 8. A phone call with

   the plan’s claims administrator, Benefit Management, revealed that the plan was

   sponsored by Newell Coach Corporation. (Exs. 5 and 5-1, Declaration and Transcript)

          5.     After diligently pursuing its claim with Newell Coach’s claims

   administrator Benefit Management without success, Med-Trans attempted to collect from

   Ms. Allen in November of 2019. Subsequently, Mrs. Allen, represented by Conner &

   Winters (the same firm that represents Newell Coach), sued Med-Trans, but not Newell

   1
    For purposes of this Notice of Removal, Med-Trans will assume that the factual allegations in
   Ms. Allen’s Petition are true.

                                                 2
Case 4:20-cv-00016-TCK-FHM Document 2 Filed in USDC ND/OK on 01/13/20 Page 3 of 10




   Coach. The Petition seeks a declaratory judgment that Ms. Allen is not obligated to pay

   Med-Trans’ full charge, contends that “Defendant may collect from her only the

   reasonable and customary value of the services rendered,” and it asks the Court to, in

   essence, determine the “reasonable and customary value” of the services rendered. (Ex. 1,

   Petition, Prayer for Relief.)

          6.     This identical situation presented itself in a prior lawsuit, Brenda Garrett v.

   EagleMed, LLC, which was similarly removed from the District Court of Ottawa County

   to the United States District Court for the Northern District of Oklahoma, Case No. 16-

   CV-0377-CVE-FHM. In that matter, the same employer/plan sponsor, Newell Coach

   Corporation, disputed the reasonableness of the charges for air medical transport services

   provided by EagleMed, LLC and demanded the same type of declaratory relief sought in

   this matter. (Ex. 6, Garrett Petition). The same law firm of Connor & Winters represented

   the employee Plaintiff in that matter, Brenda Garrett. Id. Correspondence in that matter

   established that the law firm of Connor & Winters also “serve[s] as general counsel for

   Newell Coach Corporation,” which “offers its employees a self-funded health & welfare

   plan providing health and dental benefits.” (Ex. 7, C&W Correspondence). The letter

   represented that Newell Coach was the administrator of the plan and that Ms. Garrett (the

   Plaintiff in the prior lawsuit) was a beneficiary of the plan, just as Mrs. Allen and her late

   husband are beneficiaries of the plan in this matter. Id. at 1–2.

          7.     According to counsel’s letter in connection with the Garrett lawsuit,

   Newell Coach offers “a self-funded health & welfare plan providing health and dental

   benefits.” (Ex. 7 at 1). Such a plan is governed by ERISA. 29 U.S.C. §§ 1002(1),

                                                 3
Case 4:20-cv-00016-TCK-FHM Document 2 Filed in USDC ND/OK on 01/13/20 Page 4 of 10




   1003(a). Plaintiff and her late husband in this matter are beneficiaries of the same ERISA

   plan.

           8.    In the Garrett lawsuit, the Plaintiff resisted removal and filed a Motion to

   Remand alleging that the claims were based solely on state law and that the plaintiff was

   not seeking benefits under an employee benefits plan. This Court denied Plaintiff’s

   Motion to Remand and found as follows in the Garrett lawsuit:

           “The Court finds that plaintiff’s state law claim is completely preempted by
           ERISA and the case was properly removed to federal court. Plaintiff has
           attempted to plead her claim in a manner that does not implicate ERISA,
           but plaintiff certainly could have brought this case as a claim against her
           insurer and the Court will necessarily need to consider the terms of the plan
           to determine the amount of plaintiff’s outstanding obligation to EagleMed.
           The Court has subject matter jurisdiction over plaintiff’s claim and her
           motion to remand should be denied.”

   No. 16-CV-0377-CVE-FHM, Doc. 25 at p.7 (N.D. Okla. Sept. 8, 2016), (Exhibit

   8, Opinion and Order).


                          JURISDICTION EXISTS UNDER ERISA

           9.    Identical to the situation in Garrett, although Ms. Allen’s Petition does not

   expressly reference federal law, her claims nevertheless arise under federal law because

   they are completely preempted by ERISA. Therefore, this case may be removed because

   this Court has original jurisdiction over Ms. Allen’s claims pursuant to 28 U.S.C. §§ 1331

   and 1441.

           10.   The scope of preemption under ERISA is extremely broad. “The purpose of

   ERISA is to provide a uniform regulatory regime over employee benefit plans. To this

   end, ERISA includes expansive pre-emption provisions, which are intended to ensure that

                                                4
Case 4:20-cv-00016-TCK-FHM Document 2 Filed in USDC ND/OK on 01/13/20 Page 5 of 10




   employee benefit plan regulation would be exclusively a federal concern.” Aetna Health

   Inc. v. Davila, 542 U.S. 200, 208 (2004) (citation omitted) (internal quotation marks

   omitted). ERISA has such “extraordinary pre-emptive power” that it “converts an

   ordinary state common law complaint into one stating a federal claim for purposes of the

   well-pleaded complaint rule.” Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 65 (1997).

   Therefore, “causes of action within the scope of [ERISA’s] civil enforcement provisions

   … [are] removable to federal court.” Id. at 66.

          11.     The Supreme Court has established a two-part test to determine whether a

   state-law claim is completely preempted by ERISA and thus is removable. The first part

   asks whether the plaintiff “at some point in time, could have brought his claim under

   ERISA § 502(a)(1)(B).” Davila, 542 U.S. at 210. Section 502(a)(1)(B) of ERISA allows

   a beneficiary to bring a civil action “to recover benefits due to him under the terms of his

   plan, to enforce his rights under the terms of the plan, or to clarify his rights to future

   benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). The second part asks

   whether “there is no other independent legal duty that is implicated by a defendant’s

   actions.” Davila, 542 U.S. at 210. If the plaintiff could have brought his or her claim

   under Section 502(a)(1)(B), and there is no independent legal duty implicated by the

   defendant’s actions, then the claim is completely preempted, and the case may be

   removed. Id.

          12.     The Tenth Circuit previously held that ERISA completely preempted a

   claim similar to Ms. Allen’s, and removal was proper. In Salzer v. SSM Health Care of

   Oklahoma, Inc., the plaintiff had been injured in an accident and was treated at a facility

                                                5
Case 4:20-cv-00016-TCK-FHM Document 2 Filed in USDC ND/OK on 01/13/20 Page 6 of 10




   owned by SSM Health Care. 762 F.3d 1130, 1133 (10th Cir. 2014). SSM had a contract

   with the plaintiff’s insurer that required SSM to bill the insurer directly and accept a

   discounted payment, but SSM billed the plaintiff and did not discount its charge. Id. The

   plaintiff sued SSM in state court, alleging that SSM had tortiously interfered with his

   own contract with the insurer, which entitled him to the same discount and was governed

   by ERISA.2 Id. SSM removed the case, and the district court and Tenth Circuit both held

   that ERISA completely preempted the claim. Id. at 1133, 1137–38.

          13.    Even though SSM was not a party to the plaintiff’s contract with his

   insurer, the Tenth Circuit held that the plaintiff’s claim against SSM satisfied both parts

   of the Davila test because it “depends entirely upon the existence of a benefit contained

   in an ERISA plan.” Id. at 1137. As to the first part, the court held that the plaintiff could

   have brought his claim under Section 502(a)(1)(B) of ERISA “because it is one ‘to

   enforce his rights under the terms of the plan.’” Id. at 1138 (quoting 29 U.S.C. §

   1132(a)(1)(B)). As to the second part, the court held that there was no separate legal duty

   implicated by the defendant’s actions because the plaintiff’s “claim for tortious

   interference can succeed only if his ERISA plan actually entitled him to a discount for the

   services provided by SSM. Accordingly, interpretation of the Plan is a necessary

   component of the claim and thus the legal duty at issue cannot be described as

   ‘independent of ERISA.’ His right to relief depends upon Plan provisions.” Id. (quoting



   2
    The plaintiff also brought five other claims, which ERISA did not completely preempt. Salzer,
   762 F.3d at 1135–37.

                                                  6
Case 4:20-cv-00016-TCK-FHM Document 2 Filed in USDC ND/OK on 01/13/20 Page 7 of 10




   Davila, 542 U.S. at 214). Because the claim satisfied both parts of the Davila test, the

   court held that it was completely preempted and SSM was entitled to remove the suit. Id.

          14.     ERISA completely preempts Ms. Allen’s claims for the same reasons. Ms.

   Allen alleges that “Med-Trans may collect from her only the reasonable and customary

   value of the services rendered.” (Ex. 1) ¶ 15. In Garrett, Newell Coach claimed that it

   would violate its fiduciary duties to “pay a charge that is not reasonable and customary.”

   (Ex. 7 at 2). In other words, the subject ERISA plan gives beneficiaries like Mrs. Allen

   the right to reimbursement of reasonable charges. Like the plaintiff in Salzer, Mrs. Allen

   could have brought her claim under Section 502(a)(1)(B) of ERISA “to enforce [her]

   rights under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). Moreover, because the

   plan sponsor (Newell Coach) has not disputed that the subject ERISA plan covers Med-

   Trans’ services, but has paid only a fraction of the total billed amount, Mrs. Allen could

   have brought her claim under the portion of Section 502(a)(1)(B) that provides a cause of

   action “to recover benefits due to [her] under the terms of the plan.” Id.; see also Franco

   v. Conn. Gen. Life Ins. Co., 818 F. Supp. 2d 792, 819–21 (D.N.J. 2011), aff’d in part and

   vacated in part on other grounds, 647 F. App’x. 76 (3d Cir. May 2, 2016) (holding that

   a plan subscriber had a cause of action under Section 502(a)(1)(B) against the plan

   administrator for underpayment of claims to an out-of-network provider). Therefore, the

   first part of the Davila test is satisfied.

          15.     The second part of the test is satisfied because the success of Mrs. Allen’s

   claim against Med-Trans—in fact, whether she has a claim at all—depends on the

   interpretation of the subject ERISA plan. If this Court were to determine that Med-Trans’

                                                 7
Case 4:20-cv-00016-TCK-FHM Document 2 Filed in USDC ND/OK on 01/13/20 Page 8 of 10




   billed charges are “reasonable” as the plan uses that word (and Med-Trans believes they

   are), then Newell Coach would be obligated to pay the full bill, leaving Mrs. Allen with

   no liability to Med-Trans and no cause of action. And if the Court were to determine that

   a smaller charge is “reasonable,” Mrs. Allen still would not have a cause of action if

   Med-Trans decides to accept the smaller charge as payment in full. “Accordingly,

   interpretation of the Plan is a necessary component of the claim and thus the legal duty at

   issue cannot be described as ‘independent of ERISA.’ [Her] right to relief depends upon

   Plan provisions.” Salzer, 762 F.3d at 1138 (quoting Davila, 542 U.S. at 214). In fact, this

   case will present ERISA claims, and questions of plan interpretation, even more squarely

   than Salzer did. If the case is not dismissed,3 Med-Trans will file a third-party complaint

   against Newell Coach for its failure to pay benefits under its ERISA plan as ERISA

   requires. Because the Davila test is satisfied, ERISA completely preempts Mrs. Allen’s

   claim.

                                         CONCLUSION

            For the foregoing reasons, Med-Trans removes this action from the District Court

   of Ottawa County to the United States District Court for the Northern District of

   Oklahoma.




   3
     Med-Trans will move to dismiss this action because Plaintiff’s claims are preempted by the
   Airline Deregulation Act, which prohibits a State from enacting or enforcing a “law related to a
   price, route, or service of an air carrier.” 49 U.S.C. § 41713(b)(1).

                                                  8
Case 4:20-cv-00016-TCK-FHM Document 2 Filed in USDC ND/OK on 01/13/20 Page 9 of 10




                                  /s/ Brandon L. Buchanan
                                  BRANDON L. BUCHANAN, OBA #18661
                                  MARK SPENCER, OBA # 12493
                                  MCAFEE & TAFT A PROFESSIONAL CORPORATION
                                  211 North Robinson, 10th Floor
                                  Oklahoma City, Oklahoma 73102
                                  Telephone: (405) 235-9621
                                  Facsimile: (405) 235-0439
                                  brandon.buchanan@mcafeetaft.com
                                  mark.spencer@mcafeetaft.com


                                            -and-

                                  ANNA E. IMOSE, OBA #32021
                                  MCAFEE & TAFT A PROFESSIONAL CORPORATION
                                  Two West 2nd Street, Suite 1100
                                  Williams Tower II
                                  Tulsa OK 74103
                                  Telephone: (918) 587-0000
                                  Facsimile: (918) 599-9317
                                  anna.wolfe@mcafeetaft.com
                                  Attorneys for Defendant




                                        9
Case 4:20-cv-00016-TCK-FHM Document 2 Filed in USDC ND/OK on 01/13/20 Page 10 of 10




                                CERTIFICATE OF SERVICE

           I hereby certify that on this 13th day of January, 2020, I electronically transmitted
   the attached document to the Clerk of Court using the ECF System for filing. Based on
   the records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing
   to the following registrants:

          P. Scott Hathaway
          Madison C. Mosier
          Attorneys for Plaintiff

          Additionally, I hereby certify that a true and correct copy of the above and
   foregoing was sent by U.S. Postal Service, postage prepaid, this 13th day of January,
   2020, to:

          P. Scott Hathaway
          Madison C. Mosier
          CONNER & WINTERS, LLP
          4000 One Williams Center
          Tulsa, Oklahoma 74172-0148
          Telephone: (918) 586-8510
          Facsimile: (918) 586-8610
          Attorneys for Plaintiff


                                         /s/ Brandon L. Buchanan
                                         BRANDON L. BUCHANAN




                                                10
